United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2329
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Gerardo G. Salinas,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 20, 2010
                                Filed: December 23, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Gerardo Salinas appeals the sentence the district court1 imposed after he
pleaded guilty to conspiracy to distribute a mixture or substance containing
methamphetamine. Counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the sentence is unreasonable because the court gave undue weight
to Salinas’s prior convictions. In a supplemental pro se brief, Salinas challenges the
presentence report’s (PSR’s) calculation of his criminal history score and the
description of his prior felony convictions; argues that he does not deserve career-

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
offender status; and asserts that the court stenographer inaccurately transcribed his
allocution testimony. For the following reasons, we affirm.

       First, we conclude that Salinas forfeited any challenge to the PSR’s recitation
of the facts and its recommendations as to his career-offender status and criminal
history score. Salinas resolved his objections to the PSR upon reaching an agreement
with the government, and he advised the district court that the PSR, as amended to
reflect his agreement with the government, accurately stated the facts and correctly
calculated his Guidelines range. See United States v. Olano, 507 U.S. 725, 733-34
(1993). In any event, exercising our discretion to review for plain error, see United
States v. Wallace, 408 F.3d 1046, 1048-49 (8th Cir. 2005) (per curiam), we find none.
Second, Salinas does not explain how his allegedly inaccurately transcribed allocution
testimony is a basis to challenge his sentence in this direct criminal appeal. And third,
the district court’s sentence is not unreasonable. See United States v. Feemster, 572
F3d 455, 461 (8th Cir. 2009) (en banc) (standard of review; describing factors that
demonstrate procedural error).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issues for appeal. Accordingly,
we affirm the district court’s judgment.
                        ______________________________




                                          -2-